United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1628
                                   ___________

James E. Attia,                         *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota
Jo Anne B. Barnhart,                    *
Commissioner of the Social              *    [UNPUBLISHED]
Security Administration,                *
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: September 7, 2004
                                Filed: September 13, 2004
                                 ___________

Before WOLLMAN, McMILLIAN, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      James Attia appeals from the final judgment entered in the District Court1 for
the District of South Dakota affirming the Social Security Commissioner’s decision
denying his application for disability insurance benefits (DIB). For reversal, Attia
argues the case should have been either reopened or remanded for consideration of


      1
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota, adopting the report and recommendations of the Honorable
Mark A. Moreno, United States Magistrate Judge for the District of South Dakota.
new evidence he had submitted. For the reasons discussed below, we affirm the
judgment of the district court.

      We conclude that substantial evidence supports the determination that Attia
lacked the requisite quarters of coverage to give him insured status for DIB. See
Harris v. Barnhart, 356 F.3d 926, 928 (8th Cir. 2004) (standard of review). Further,
we agree with the district court that the case was not appropriate for remand because
none of the new evidence Attia submitted clearly showed that he had received a back
pay award for five years in the 1970s.

       Finally, we deny as moot Attia’s motion on appeal to waive the appellate filing
fee, as he has already been granted leave to proceed in forma pauperis.

      Accordingly, we affirm.

                       ______________________________




                                         -2-